         Case 1:17-cv-04950-LGS Document 108 Filed 12/06/19 Page 1 of 1



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION                         CHRISTOPHER J. DUNNIGAN
                              NEW YORK REGIONAL OFFICE                              TELEPHONE: (212) 336-0061
                                       200 VESEY STREET, SUITE 400                  DUNNIGANCJ@SEC.GOV
                                         NEW YORK, NY 10281-1022




                                                                December 6, 2019

By ECF

Hon. Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Renwick Haddow, et al., 17-cv-4950 (LGS)

Dear Judge Schofield:

Plaintiff Securities and Exchange Commission (the “Commission”) respectfully submits this letter to
request that the Court re-open the above-referenced action because the Commission’s partial
consent judgment against defendant Renwick Haddow (“Haddow”) (Docket No. 106) does not
resolve the Commission’s claims for monetary relief against him.

As background, after the Court entered default judgments against the entity defendants, the Court
entered a partial consent Judgment as to Defendant Renwick Haddow on September 10, 2019. That
judgment resolved the non-monetary relief with respect to Haddow but left open the Commission’s
claims for monetary relief and permits the Commission to move for such monetary relief at a later
time (Docket No. 106 at ¶ 4). Once Haddow has been sentenced in his related criminal case, United
States v. Haddow, 19-cr-00340 (RMB) (the “Criminal Matter”), the Commission anticipates that (i) the
parties will reach a settlement on the monetary relief, or (ii) the Commission will make a motion
seeking monetary relief. There is currently no set sentencing date in the Criminal Matter. If the
Court nevertheless prefers to remove this action from its active docket, the Commission respectfully
requests that the Court modify the Order of December 5, 2019 (Docket No. 107) to grant the
Commission leave to move to re-open this case either to seek the Court’s approval of a final consent
judgment with Haddow or to move for monetary relief.

                                                                Respectfully submitted,

                                                                /s/ Christopher J. Dunnigan

                                                                Christopher J. Dunnigan
                                                                Senior Trial Counsel

cc:            Edward Little, Esq. (by ECF)
               Counsel for Defendant Renwick Haddow
